DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 02/22/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-7, 9-25, 27-30 were previously pending. Claims 1, 4, 6, 10, 12, 14-16, 18, 22, 24, 25, 27-30 are amended. Claim 8, 17, and 26 are canceled. Claims 1-7, 9-16, 18-25, 27-30 are currently pending.


Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on Page 9-10 of applicants remarks:
Takeda, Mao, and Cheng—alone or in any combination—do not teach or suggest “determining a signal to noise ratio based at least in part on a first set of parameters, the signal to noise ratio associated with decoding a potential downlink signal from a  network entity” or “determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal in the full-duplex communication over the carrier,” as recited in  amended independent claim 1.

Examiner respectfully disagrees. Examiner notes that the Takeda and Mao references as discovered during the AFCP 2.0 request portion of prosecution are not 

Applicant further argues on Page 10 of applicants remarks:
Cheng states that a UE may include a power control module and "the power control module 112 may set the UL transmission power in compensation of fractional path loss of specific link to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points." Cheng [0031]. Like Takeda, nothing in Mao and Cheng teaches or suggests "determining a signal to noise ratio based at least in part on a first set of parameters, the signal to noise ratio associated with decoding a potential downlink signal from a network entity" or "determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal in the full-duplex communication over the carrier," as recited in amended independent claim 1.

Examiner respectfully disagrees.  As indicated in the updated office action below, Cheng discloses in [0031]-[0035] and [0045], a power control module for determining uplink PUSCH transmission power based on a multiple factors, including numerology adjustment factor and a reliability requirement.  The numerology adjustment factor for different numerologies and used for calculating the PUSCH transmission power is based on the configured subcarrier spacing for PUSCH transmission (i.e. subcarrier spacing of the resource assignment) and the default subcarrier spacing used for PRACH in an initial access.  The base station broadcasts signaling information to the UE indicating information for calculating the numerology adjustment factor and information regarding the reliability requirement.  The reliability requirement indicated by the base station indicates a service requirement and a QCI, which are associated with a target SINR used as a factor for determining the uplink PUSCH transmission power.  Examiner notes that the office action below goes into further detail on these concepts.   

Applicants arguments in pages 11-15 of Applicants remarks are directed to previously introduced prior art on record that are not used towards teaching the new amendments, as Fodor, in view of Cheng and Zeira is now the official combination of prior art used to teach on the new amendments. As such, all arguments directed to Fodor, Ouchi, Liu, Park, Mason, Haghighat, Kim, and Stirling-Gallacher as described in Pages 11-15 of applicants remarks are moot based on the new rejection of Fodor in view of Cheng as indicated in the updated office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7,  9-12, 14, 16, 18- 20, 22, 24-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0098291 A1 to Fodor et al. (hereinafter “Fodor”) in view of US 2018/0324708 A1 (provisional application no. 62/502,424, filed on May 5, 2017) to Cheng (hereinafter “Cheng”) and US 2017/0006554 A1 to Zeira (hereinafter “Zeira”)

Regarding Claim 1, Fodor teaches A method for wireless communication at a user equipment (UE), comprising: ([0011], discloses a method performed by a wireless device (UE))
receiving a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in which a full duplex radio bearer is allocated to the wireless device. [0086], further discloses as part of the procedure, the base station typically allocates radio resources to the radio bearers necessary to deliver that service to the wireless device. [0094] of Fodor, “parameters related to UL transmissions of the 
determining, a transmit power control for a first uplink signal in the full-duplex communication over the carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”) 
transmitting, to the network entity, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD 
Fodor does not explicitly teach determining a signal to noise ratio based at least in part on a first set of parameters; determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal, and transmitting to the network entity the first uplink signal.
However, in a similar field of endeavor, Cheng discloses in [0031]-[0035], a user equipment may include a power control module for performing uplink power control in a multi-beam configuration. The power control module 112 may determine the UL transmission power based on multiple factors or parameters, e.g., UL transmit bandwidth, target SINR for specific services, downlink (DL) path loss to the serving cell, fractional power control with higher layer configured parameters, adjustment for different transport format (e.g., UCI), and close-loop power correction, etc.  [0033], discloses the power control module 112 may be configured to calculate a numerology adjustment factor as another parameter for determining the PUSCH transmission power. In other embodiments, the base station 102 may determine the numerology adjustment factor and signal (e.g., broadcast) it to the user equipment 104. Examiner notes that [0033]-[0034] and Equation 2 and 3 illustrates the numerology adjustment factor for different numerologies and used for calculating the PUSCH transmission power is based on the configured subcarrier spacing for PUSCH transmission (i.e. subcarrier spacing of the resource assignment) and the default subcarrier spacing used for PRACH in an initial access. [0035], further discloses in some embodiments, the power control module 112 O_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with SB-OMA; when j=1, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with GRMA; when j=2, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with NOMA (i.e. determining target SINR based on first set of parameters).  [0045], further discloses setting the PO_NOMINAL_PUSCH,c(j) based on the target SINR associated with Quality of Service (QoS) Class Identifier (QCI) index based on the eMBB service reliability requirements (i.e. first set of parameters).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the above limitations as suggested by Cheng, in order to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points as indicated in [0031] of Cheng.
Fodor/Cheng does not explicitly teach the signal to noise ratio associated with decoding a potential downlink from a network entity;
However, in a similar field of endeavor, Zeira discloses in [0052]-[0054], a power control formula specified in IEEE 802.16.1 for uplink transmissions.  For data channels, The transmitting MS calculates a target SINR based on SIRDL, which is the linear ratio 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng to include the above limitations as suggested by Zeira, in order to determine an optimal transmission power control that allows for higher throughput while taking into account interference as indicated in [0049] of Zeira.


Regarding Claim 4, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: Fodor further teaches identifying a second set of parameters associated with the UE, the second set of parameters comprising at least a power class and a maximum power reduction for the full- duplex communication; and wherein the determining the transmit power control for the first uplink signal further comprises determining a configured transmit power for the UE based at least in part on identifying the second set of parameters. (([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink 

Regarding Claim 5, Fodor/Cheng/Zeira teaches The method of claim 4, wherein Fodor further teaches the configured transmit power comprises a maximum allowed transmit power at the UE. ([0006], discloses the maximum allowed UL transmit power depends on the power class the UE belongs to. [0010], discloses using additional parameters to limit the maximum transmit power that is allowed by the wireless device when using FD bearers)

Regarding Claim 6, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: 
Cheng further teaches configuring a second set of parameters for a reference power determination associated with the full-duplex communication; and wherein the determining the transmit power control for the first uplink signal is based at least in part on the configuring. ([0033]-[0034] and [0040] and Equation 2 and 3 illustrates calculating the uplink PUSCH transmission power based on closed loop 

Regarding Claim 7, Fodor/Cheng/Zeira teaches The method of claim 6, wherein Cheng further teaches the reference power determination comprises an open loop power determination or a closed loop power determination. ([0033]-[0034] and [0040] and Equation 2 and 3 illustrates calculating the uplink PUSCH transmission power based on closed loop power correction factor) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 9, Fodor/Cheng/Zeira teaches The method of claim 1, wherein Fodor further teaches the resource assignment comprises at least one of a number of resource blocks for the first uplink signal, a number of resource blocks for the potential downlink signal, or a resource block allocation between the first uplink signal and the potential downlink signal. ([0091]-[0094], discloses calculating Full Duplex maximum power reduction parameters based on parameters related to the wireless device uplink transmissions as well as parameters related to the network node downlink transmissions, including number of UL physical channels used in the FD mode, UL channel bandwidth, and a location of UL physical channels used in FD mode within the UL channel bandwidth, UL frequency band or carrier frequency)


The method of claim 1, further comprising: 
Cheng teaches estimating a pathloss of the potential downlink signal for the full-duplex communication; and wherein the determining the transmit power control for the first uplink signal further comprises determining a compensation parameter of the transmit power control based at least in part on the estimating.
([0033]-[0034] and [0040] and Equation 2 and 3 illustrates calculating the uplink PUSCH transmission power based on downlink path loss. [0031], discloses the power control module 112 may set the UL transmission power in compensation of fractional path loss of specific link to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 11, Fodor/Cheng/Zeira teaches The method of the claim 10, wherein Cheng further teaches the compensation parameter comprises a fractional power control parameter. ([0033]-[0034] and [0040] and Equation 2 and 3 illustrates calculating the uplink PUSCH transmission power based on downlink path loss. [0031], discloses the power control module 112 may set the UL transmission power in compensation of fractional path loss of specific link to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points) Examiner maintains same motivation to combine as indicated in Claim 1 above.



Regarding Claim 12, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: Fodor further teaches configuring a second set of parameters for a power control command associated with the full-duplex communication; and wherein the determining the transmit power control for the first uplink signal is based at least in part on the configuring. (([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions (i.e. second set of parameters) from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node)

Regarding Claim 14, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: Fodor further teaches identifying a channel type of the potential downlink signal; and wherein the determining the transmit power control for the first uplink signal  further comprises determining a power reduction for the transmit power control based at least in part on identifying the channel type. (([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises 

Regarding Claim 16, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: Fodor further teaches receiving the potential downlink signal on resources of the carrier; and ([0095], further discloses examples of parameters related to DL transmissions of the network node are; downlink, DL, transmission power of the network node serving the wireless device in the FD mode, modulation type and coding scheme of DL signals transmitted by the network node (i.e. receiving potential downlink signal) serving the wireless device in FD mode, a number of DL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs), DL channel bandwidth (i.e. cell transmission bandwidth as defined in 3GPP), a location of the DL physical channels used in FD mode within the DL channel bandwidth, DL frequency band or carrier frequency. (i.e. resources) The frequency band contains one or more carrier frequencies. The carrier frequency is defined or addressed by a frequency number or radio channel frequency number) 
Zeira further discloses wherein the signal to noise ratio is based at least in part on processing the potential downlink signal. ([0052]-[0054], a power control formula specified in IEEE 802.16.1 for uplink transmissions.  For data channels, The transmitting MS calculates a target SINR based on SIRDL, which is the linear ratio of the downlink signal-to-interference ratio (SIR) measured by the MS on DL resources used by its serving BS. In equation (2), the target SINR is determined by the transmitting MS in terms of DL SIR, SINR minimum, correction parameters related to the number of streams and the number of receiving antennas at the BS, and a correction factor which takes into account inter-cell interference) Examiner maintains same motivation to combine as indicated in Claim 1 above.

The method of claim 17, wherein: Cheng further teaches the first set of parameters comprises at least one of a modulation coding scheme, a code-rate, a transmission quality of service, a modulation format, allocated resource elements, or a transmission configuration indicator state pairing for the full-duplex communication. ([0035], further discloses in some embodiments, the power control module 112 may be configured to determine a reliability requirement (i.e. transmission quality of service) of the PUSCH transmission and set a corresponding component of the transmission power based on the reliability requirement. In other embodiments, the base station 102 may determine a reliability requirement of the PUSCH transmission and signal (e.g., broadcast) the information describing the reliability requirement (i.e. first set of parameters) to the user equipment 104 for determining the PUSCH transmission power.  Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 19, Fodor/Cheng/Zeira teaches The method of claim 1, wherein Fodor further teaches the first set of parameters are configured at the UE or indicated to the UE via one or more of a radio resource control indication, downlink control information, a control element of medium access control. ([0067], discloses parameters obtained via RRC signaling from network node)

Regarding Claim 20, Fodor/Cheng/Zeira teaches The method of claim 1, wherein Cheng further discloses the transmit power control comprises a physical uplink shared channel transmission power or a physical uplink control channel transmission power for the full-duplex communication. ([0033]-[0034] and Equation 2 and 3 illustrates calculating the uplink PUSCH transmission power) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 22, Fodor teaches An apparatus for wireless communication, comprising: (Figure 8, illustrates wireless device)
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 8 and [0106]-[0109] illustrates a wireless device for controlling transmission power of FD transmissions, comprising memory and processing circuitry)
receive a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in which a full duplex radio bearer is allocated to the wireless device. [0086], further discloses as part of the procedure, the base station typically allocates radio resources to the radio bearers necessary to deliver that service to the wireless device. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), 
determine, a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”) 
transmit, to the network entity, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
determining a signal to noise ratio based at least in part on a first set of parameters; determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal, and transmitting to the network entity the first uplink signal.
However, in a similar field of endeavor, Cheng discloses in [0031]-[0035], a user equipment may include a power control module for performing uplink power control in a multi-beam configuration. The power control module 112 may determine the UL transmission power based on multiple factors or parameters, e.g., UL transmit bandwidth, target SINR for specific services, downlink (DL) path loss to the serving cell, fractional power control with higher layer configured parameters, adjustment for different transport format (e.g., UCI), and close-loop power correction, etc.  [0033], discloses the power control module 112 may be configured to calculate a numerology adjustment factor as another parameter for determining the PUSCH transmission power. In other embodiments, the base station 102 may determine the numerology adjustment factor and signal (e.g., broadcast) it to the user equipment 104. Examiner notes that [0033]-[0034] and Equation 2 and 3 illustrates the numerology adjustment factor for different numerologies and used for calculating the PUSCH transmission power is based on the configured subcarrier spacing for PUSCH transmission (i.e. subcarrier spacing of the resource assignment) and the default subcarrier spacing used for PRACH in an initial access. [0035], further discloses in some embodiments, the power control module 112 may be configured to determine a reliability requirement of the PUSCH transmission and set a corresponding component of the transmission power based on the reliability O_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with SB-OMA; when j=1, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with GRMA; when j=2, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with NOMA (i.e. determining target SINR based on first set of parameters).  [0045], further discloses setting the PO_NOMINAL_PUSCH,c(j) based on the target SINR associated with Quality of Service (QoS) Class Identifier (QCI) index based on the eMBB service reliability requirements (i.e. first set of parameters).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the above limitations as suggested by Cheng, in order to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points as indicated in [0031] of Cheng.
Fodor/Cheng does not explicitly teach the signal to noise ratio associated with decoding a potential downlink from a network entity;
However, in a similar field of endeavor, Zeira discloses in [0052]-[0054], a power control formula specified in IEEE 802.16.1 for uplink transmissions.  For data channels, The transmitting MS calculates a target SINR based on SIRDL, which is the linear ratio of the downlink signal-to-interference ratio (SIR) measured by the MS on DL resources used by its serving BS. In equation (2), the target SINR is determined by the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng to include the above limitations as suggested by Zeira, in order to determine an optimal transmission power control that allows for higher throughput while taking into account interference as indicated in [0049] of Zeira.

Claim 24 are rejected for having the same limitations as claim 4, except the claim is in apparatus format.
Claim 25 are rejected for having the same limitations as claim 6, except the claim is in apparatus format.
Claim 27 are rejected for having the same limitations as claim 10, except the claim is in apparatus format.
Claim 28 are rejected for having the same limitations as claim 12, except the claim is in apparatus format.

Regarding Claim 29, Fodor teaches A apparatus for wireless communication comprising: ([0011], discloses a method performed by a wireless device (UE))
means for receiving (Figure 8, illustrates receiver module 121) a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless 
means for determining, (Figure 8 and [0116], discloses determiner 125) a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, 
means for transmitting, (Figure 8 and [0117], discloses transmitter module 126) to the network entity, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
Fodor does not explicitly teach determining a signal to noise ratio based at least in part on a first set of parameters; determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal, and transmitting to the network entity the first uplink signal.
However, in a similar field of endeavor, Cheng discloses in [0031]-[0035], a user equipment may include a power control module for performing uplink power control in a multi-beam configuration. The power control module 112 may determine the UL transmission power based on multiple factors or parameters, e.g., UL transmit bandwidth, target SINR for specific services, downlink (DL) path loss to the serving cell, fractional power control with higher layer configured parameters, adjustment for different O_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with SB-OMA; when j=1, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with GRMA; when j=2, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with NOMA (i.e. determining target SINR based on first set of parameters).  [0045], further discloses setting the PO_NOMINAL_PUSCH,c(j) based on the target SINR associated with Quality of Service (QoS) Class Identifier (QCI) index based on the eMBB service reliability requirements (i.e. first set of parameters).  

Fodor/Cheng does not explicitly teach the signal to noise ratio associated with decoding a potential downlink from a network entity;
However, in a similar field of endeavor, Zeira discloses in [0052]-[0054], a power control formula specified in IEEE 802.16.1 for uplink transmissions.  For data channels, The transmitting MS calculates a target SINR based on SIRDL, which is the linear ratio of the downlink signal-to-interference ratio (SIR) measured by the MS on DL resources used by its serving BS. In equation (2), the target SINR is determined by the transmitting MS in terms of DL SIR, SINR minimum, correction parameters related to the number of streams and the number of receiving antennas at the BS, and a correction factor which takes into account inter-cell interference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng to include the above limitations as suggested by Zeira, in order to determine an optimal transmission power control that allows for higher throughput while taking into account interference as indicated in [0049] of Zeira.

Regarding Claim 30, Fodor teaches A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: (Figure 8 and [0106]-[0109] illustrates a wireless device for controlling transmission power of FD transmissions, comprising memory and processing circuitry)
receiving a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in which a full duplex radio bearer is allocated to the wireless device. [0086], further discloses as part of the procedure, the base station typically allocates radio resources to the radio bearers necessary to deliver that service to the wireless device. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”)

determine, a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method 
transmit, to the base station, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
Fodor does not explicitly teach determining a signal to noise ratio based at least in part on a first set of parameters; determining, based at least in part on the signal to noise ratio and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal, and transmitting to the network entity the first uplink signal.
However, in a similar field of endeavor, Cheng discloses in [0031]-[0035], a user equipment may include a power control module for performing uplink power control in a O_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with SB-OMA; when j=1, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR associated with GRMA; when j=2, PO_NOMINAL_PUSCH,c(j) may be set based on the target SINR O_NOMINAL_PUSCH,c(j) based on the target SINR associated with Quality of Service (QoS) Class Identifier (QCI) index based on the eMBB service reliability requirements (i.e. first set of parameters).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the above limitations as suggested by Cheng, in order to achieve the target Signal to Interference and Noise Ratio (SINR) and minimize the interference to the neighboring receiving points as indicated in [0031] of Cheng.
Fodor/Cheng does not explicitly teach the signal to noise ratio associated with decoding a potential downlink from a network entity;
However, in a similar field of endeavor, Zeira discloses in [0052]-[0054], a power control formula specified in IEEE 802.16.1 for uplink transmissions.  For data channels, The transmitting MS calculates a target SINR based on SIRDL, which is the linear ratio of the downlink signal-to-interference ratio (SIR) measured by the MS on DL resources used by its serving BS. In equation (2), the target SINR is determined by the transmitting MS in terms of DL SIR, SINR minimum, correction parameters related to the number of streams and the number of receiving antennas at the BS, and a correction factor which takes into account inter-cell interference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng to include the above limitations as suggested by Zeira, in order to determine an optimal .

Claims 2-3, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Cheng/Zeira in view of US 2017/0302337 A1 to Liu et al. (hereinafter “Liu”)


Regarding Claim 2, Fodor/Cheng/Zeira teaches The method of claim 1, further comprising: 
Fodor discloses half-duplex communications (see [0076]), but Fodor/Cheng/Zeira does not explicitly teach determining a transmit power control for a second uplink signal in half-duplex communication over the carrier; and transmitting the second uplink signal in a second slot formatted for the half- duplex communication.
However, in a similar field of endeavor, Liu discloses in [0064]-[0066], discloses the first device sends an uplink signal on the first time-frequency resource. In the other case, the first device sends an uplink signal (second uplink signal) on the second time-frequency resource (i.e. second slot). Two different power adjustment parameters are corresponding to the two cases. The first time-frequency resource may be a full-duplex time-frequency resource, and the second time-frequency resource may be a half-duplex time-frequency resource. The first device sends an uplink signal to the second device on a full-duplex time-frequency resource by using the uplink transmit power, and the first device sends an uplink signal (i.e. second uplink signal) to the second device on a half-duplex time-frequency resource by using the second power.


Regarding Claim 3, Fodor/Cheng/Zeira/Liu teaches The method of claim 2, wherein Liu further teaches the half-duplex communication is configured for time division duplex multiplexing or frequency division duplex multiplexing over resources of the carrier. ([0022], discloses LTE TDD and LTE FDD) Examiner maintains same motivation to combine as indicated in Claim 2 above.

Claim 23 are rejected for having the same limitations as claim 2, except the claim is in apparatus format.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Cheng/Zeira in view of US 2012/0276942 A1 to Mason et al. (hereinafter “Mason”)

The method of claim 12, wherein 
Fodor/Cheng/Zeira does not explicitly teach the power control command comprises a power control step size for transmitting the first uplink signal in the first slot.
However, in a similar field of endeavor, Mason discloses in [0035], [0037], [0039], and [0042], transmit power control algorithm, in which power level can be adjusted in specified step increments (i.e. step size). For example, the output power of PA 316 may be adjusted in 5 dBm increments from -40 dBm to -5 dBm, and from there between -2 dBm and +2 dBm using another specified step size.  The algorithm may begin with initialization, and defining initial values for various variables, thresholds, transmit power range and step sizes. In one set of embodiments, a typical increment/decrement step size for the power may be set to 5 dB when the PA power is at step 6 (0 dBm) or below. Furthermore, the typical increment/decrement step size may be set to be 2 dB when the PA power is above step 6 (i.e. second set of parameters for a power control command).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng/Zeira to include the above limitations as suggested by Mason, in order to improve power consumption of the system as indicated in [0035] of Mason.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Cheng/Zeira in view of US 2020/0059867 A1 to Haghighat et al. (hereinafter “Haghighat”)

Regarding Claim 15, Fodor/Cheng/Zeira teaches The method of claim 14, further comprising: 
Fodor/Cheng/Zeira does not explicitly teach transmitting, to the network entity, a signal indication of the power reduction.
However, in a similar field of endeavor, Haghighat discloses in [0338], [0347]-[0348] and [0356], a WTRU may provide power sharing control information to be transmitted with, included with, or piggybacked on a data channel of an uplink transmission (i.e. to the base station).  PSCI may indicate whether or not power sharing mechanism is applied, power reduction applied, and one or more parameters associated with the power sharing or power reduction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng/Zeira to include the above limitations as suggested by Haghighat, in order to counter path loss and channel fades to maintain expected target performance, as well as control and minimize the level of inter-cell interference in NR systems, as indicated in [0002]-[0003] of Haghighat.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Cheng/Zeira in view of US 2017/0033916 A1 to Stirling-Gallacher et al. (hereinafter “Stirling”)


The method of claim 1, wherein Fodor/Cheng/Zeira does not explicitly teach the UE supports millimeter wave communications over a set of configured antennas.
However, a UE supporting millimeter wave communications is well known in the art. For example, in a similar field of endeavor, Stirling discloses in [0002]-[0004] and [0025], a UE capable of full duplex communications, and millimeter wave wireless communications providing relatively high data rates in microcells and picocells, where mmWave communication is suited for cellular communications. The mmWave systems use narrow beam antennas that enable an increased density of communication devices without causing interference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Cheng/Zeira to include the above limitations as suggested by Stirling, as mmWave communication allows for adding additional capacity in wireless communication systems and provides greater reuse of the spectrum as indicated in [0002] of Stirling.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477